OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




Eonorablr R. I, Bladsoa
Countr Attornrr
Precmlo county
mrra, Ta~r
Dear sir,




                                     a purahaser et-
                                     reolosure 8~10,
                                     0r dainquent in-


                          yerr redrmption period to
                          pr;;ro;,auoh land from ror-      .

                  otter, prb110ntlngfor the cpinlon or thir
departsent $ho two qucrtlcas aborr rtcrtod,haa recalrea our
oareiul aonsideration, broauae we reoognize their great lm-
portanoe not only to the owaer or land 66eklng to re\lesmhi8
property   fran tar sales but to thr State or TWM    88 no11
in it6   errort to sff*otlrely oollrot its ter rwenuer. through
the medium of rsuohtax sales.. Ii Art1010 7284a and Artiolr
72848, Vernon*8 Annotate6 Civil Statutes, govern the rademp-
Bonoreblr R. I..Bladaoa, Tuna 15, 1939, Pego e


tion rlghta oi tha owner, ha 18 raqulrod to pay to the
purohaaar at tha tax aala double tha amount paid by auoh
puroheaar, but ii, on tha other hand, Artlola 728s. ea
emended, Vernon*@ Annotated Cirll Stetutoa, la the oon-
trolling at8tuta in Noh oases, then the owner ham the
laaaar burden of pey'ingto thr purohasar et auoh tax
aal0 only the emount of money paid by auoh purchaser
plum 105 or auoh total Ii within tha rlrat year or tha
radamptlon period, and 20s it within the aacond yser or
tha radamptloa period; and, am regards tho revenuuI8 of
tha 6tat8, you point out In oonnaoticmwith your raoond
inquiry the axtrema raluctanoe of poaalbla purohaaara
to bid la property 0rramd at rorool08~    a&la r0r state,
oounty and lohool district terms for fsar that during the
rademptlon parlod tha atata school land involved will ba
rorrekitedror non-payment 0r dallnquant intersat theraon
dua the State, or that upon peyuant of 8uoh interast dur-
ing auoh rademptlon period to protaot tha property fraa
rorroiture,  tha emount 0r Noh paymanta will be lost by
tha owner tandaring only the mount oi momy set out In
tha redemption atatataa.
           The oonatltutlonal end statutory provision8
originally dsalgnad to protect property owners fran tax
Bales by affording them radamptlon rights proved entirely
lnadaqueta ror this purpose, end the oonstruotkn and llm-
itationa pleosd thorcon by our oourta worked much unraa-
aonebla 6lsorMnatlons and inaqualitlaaupon the tar pey-
ar that osrtaln emendamtna to the epplioebla conatitutlon-
al and rtatutory  provision8 beam   neoaasary.
          Art1010 VIII, seotlon 13, Constitution or TSXES,
prior to its emandment Rwambar 8, 1932, provided em fol-
lows:
              TrotIaIon~ahall be mada by tha
         rirat Laglalstura for tha speedy solo
         of a aurflolant  portion or all lands
         and othe+ property   for the taxes dub
         themon, and ersrjr par thareerter    ror
         the sale of (e) all land8 and other
         'property,upon which the taxes heto not
         been paid, and tha daod or oonreyenoo
         to t&o purohaaar for all lends and other
         property thus sold shall bo hald to rest
         IIgood and perroot tltlm in tho purohaeor
         thoreor, rublOOt   to bo ,lmpaaohadonly ror
         actual rraud; provided thet tho former
         ownor shell, rlthin two.years frcnnd et0
Boaorablo R. I. Blodsoo, Juno 13, 1939, paga 3


          of purohaaer*a dead, hato tho right
          to redeem tho land upon tho payment
          of double tho emouat oi ROIlOypaid .
          for tha lead.*
          In regard to tha rodomption of property frcoltex
aales, tho atatuto doolaretory of tho iongoing ooaatitu-
tlonal prori8lona was Art1010 7223, Rovlaad Civil Statutaa,
192s. whloh provldoa am fallor@:
               .*Thaowaor of ram1 aatata mold
          ror tho peymont or taxoa, or him
          heirs or astlgna or loge1 ropraaaate-
          tlvO8, may, within tuo years iraa tho
          deto of @ala radoam tho oatato sold by
          peyily or tondoring to the purohaaar,
          him holra or logal ropraaantativaa,
          doublo tha amount of moneypaid ror
          tha land.’
          Thi iorogoing oonatltutloneland statutory provl-
alona wore ooaatruod by our oourts to apply only to aum-
mery aalas mad0 by tex oolleotora rrom the tax roLla, and
not to sales made under forooloaura of tax llsna by oourt
judgcionta.Moroofar, Artlolo 7283, Rovlaed Civil Stetutes,
ebova quoted, was construed 90 apply only to aalea for taxes
duo tho atato, ocu;ltloa,and oltlaa, and not to aohool dls-
trlota or other taxing dlatrlota oraatod under tha laws of
the Sate.   City Of Sea AntOnlO, vs. Barry, 92 Tar. 319, 42
S.V’.496; Collins, at ll. fs. Parguaon, at al., 22 Tox.
Cit. App. SS2, 56 S.B. 225; Brown vs. yidolity Inveatmont
Caapsaf, 280 S.F. 567.
          To ODrrSOt thoso oonditlona the Lagl6leture, in
1927, oneotad Artlolaa 7284e and 7284b, Varnon~a Annotated
Clrll Stetutaa, uhloh provfdo, raapaotl~aly, am followr:
               Whenever land la sold under a da-
          oroo and;jub;gmantor court for taxes
          levied by or for eny dl8trlot onganlaad
          under tha laws or tho Steto of Taxes
          with luthorlty to levy end oollaat tsxaa,   *
          tho owner of Nah property, or any ona
          having an lntoraat therein, shall hat0
          tho right to mdeam tha sama at any tima
          within two yaers fran tho data Oi NOh
          a810 upon payment or dcubla tha emouat
          paid by the Furohaaer at Noh aalo; pro-
Honorable R. I. Bledsoe, J\ine1.3,1939, Pago 4

     ,
          rided, that the pfroheser at Nah ion-
          olosum aalo, end his eaal&na, shall not
          bo entltlod to the poeaesaloa oi the prop-
          lrty mold for taxes until tho oxpiratloa
          0r two per8 rrom tha data 0r euoh amlo."
                Wmnovor lend la aolh under a de-
          orae and judgment of court for taxes
          levied by or for the State, or by or for
          any County within the Sta.e, tha ownar
          or auoh property, or any one having en
          interest thorela, shall have the rl&t
          to ridaam tho aama at any tim4 within
          two yeera frcatthe dete ot much male up-
          oa payment of doqble the amount paid by
          the purahaaor at such ears; provided
          that the puroheaer et euoh forooloeure
          sale, end his asslgna shell not bo oa-
          titled to the poraoeafoa 01 the property
          soid ror taxes until the oxplratloa or
          two years fran the date of auoh male.*
          Thereeftar, 00 November 0, 1992, an amendment to
Artiolo VIII, Seotloa 13, Conatltutlon of Texan, became ef-
fective to provide eo followor
                Vrorlsloa ahejlkbe made by tho
          rlrst Legl8laturo for the spoody aalo,
          without the noooaalty of a suit in Ccurt,
          or a aufrlcleatportion or all lands and
          of&r propatty ror the texaa duo thereon,
          mad every year thoreerter for tho sale in
          like mannar of all leads and other prop-
          arty upon whioh 'thetaxes have not been
          paid; end the dood or oonreyenoo to the
          purohaaer ror all lands mad other propsr-
          ty thus sold shall bo held to teat a goad
          an4 pe.r$eot.tltlo in tho purohssar them-
          or, aubjbot to bo lmpeeohed only ror ao-
          tuel fraud; provided, that the rormer
          ownor shall within two yeera frua dato of
          the filing for raoord Of the PurohaBor*a
          mod have the rl&t to mdeooa the land         a
          on the tbllowlng beala:
               *(l) Within tho,rlrat y&ar of tho
          redemptloa period oppn tho peyment of
          the amount or manor paid ror the land,
Honorablo     R. I. Blod8oa, Sune 13, 1939, Page S


             lnoludlng One ($1.00) Doller Tax Deed
             Reoordlng Foe mad all taxes, ponaltles,
             interest end oosta paid plus not exaeod-
             fng twenty-flvo (25s) percent or the e&-
             gmgeta total;
                   "(2) vilthlathe last year of the ro-
             domptlon period upon the payment of the
             amount or money paid for the land, la-
             .cludlngCw ($1.00) Dollar Tax Dead Fie-
             cording Fee end ell taxoa, penalties,
             intarast  and oobts peld plus not exoeed-
             lng rlfty (30%) per oent or tho aggre-
             gate total. (See. 13, Art. 8, adopted
             olootloa Nov. 8, 1932.)"
            In Opinion Ro. O-46 by this department under
date 0r January,7, 1939, to Honorable Morris ROlBtOn,
COunty AttO~ay    Of Titus County it was held thet the
foregoing oonstltutlonalprovision wes not Self-OxaOUting
but merely dlreatod the Legislature to put certain laws
into eifoct, end that tho Laglalature had not complied
with the mandeto thereof to the affsot'that g,rOViEiOn6
should be made for tha speedy sale, without the necesalty
0r a suit in mm-t, 0r lends ror taxes thereon. However,
laesmuoh es the tax males upon whioh your laqulrles turn
larofre  sales mede under e dac.roaand judment of court
ror stats, county, and common..sohooldlstrlot texes
rather than 8ummary aeler, we ere not ooncarned with this
question, but rather wlththo redomptloa fsetures or this
amehdment.

            It la our thought that tha Leglaleturo oomplled
with tho redemption provlrloas of this oonstitutional
amendment by the amendment in 1933 of Artlola 7223, Re-
TiEed Civil   StatUteS,  a8 fOiiOW8:


                  'The mner or the real estate
             sold for the payment of taxes, or
             hi8 heir8 OF 88Ui@lS Or lOgEl ?X+,rs-
             SCbntEtiVCbS,may, within two. (2)
             years after tho date or riling for
             record or the purcheaere deed, have
             the right to rodeem the land on the
             rollowing basla:
                  "(1) Hlthin the rirst year 0r
             the redemption period upon the pey-
Honorable R. I. Bledroe, Juno 13, 1939, Pago 6


             mat  of tho amount or moneypaid for
             the land, laoludlng Cae Dollar ($1.00)
             tax dood rrcordlag for and allitaxea,
             peneltloa, lateroat and oorta ther8ar-
             ter paid thereon plum tea par cent
             (10%) of the aggregate total.
                  "(2) Within the la8t year of the
             redomptloa period upon tho payment of
             tho emountof money paid ror the land,
             laoludlng Cne Dollar ($1.00) tax doed
             reoordlng re6 en4 all taxe8, ponaltlo8,
             laterait end coats thorOefter pal4
             thereon plum tltentyper oeat (20%) oi
             tha aggregate total.
                    Vrovlded,      that,   tibjeot   to tho
             owner's right to redeem as aforesaid ,
             any lion holder or party interastod
             may within tho time above speolfled re-
             deem 8ald property under the same pro-
             vl8lona.
                  VOO. 2. This Act la intended to
             apply to and govern the amount naoaa-
             aery to be paid for redemption from all
             state, County, munloipel and/or district
             tax males 0r r*el e~tdta heretorors or
             hereafter    made regardless        of the   legal
             method ueed in making such sales.
                  *Sec. 3. In addition to redeeming
             dlroot from tha puroheser, redemption
             may 8180 be medo em provided la Art10108
             7204 and 7285 oi Xhe Revised Clrll Stat-
             utes of Taxas of 1925. (Am amended ACtS
             1933, 43rd Leg., let C.S., P. 91, ah.
             31, EOO.~l.)"
           Wo wish to @trees the language of Section 2 of
the   foregoingamendment to Article 7223, Revised Civil
Statutes, applying tho terms end.condltlon8 thereof to
district tax salea of real eetato me well a8 ateta, county,
end munlolpal tax anlea, and also ambracing ln tax tiler,
regardless  of the legal methods usad in making NCh aelea.
Wo think    this   language     WIS designed     to and does,     in faot,
oorreot in all things tho llmitod oonetructlon placed upon
Article 7283, Revleed Civil Statutes, berore this amendment,
Hoaorablo R. 1. Blodsoe, &no 13, 1939, Pago 7


to tho ofreot that mama did not apply to lelea mado under
rOIWOlONm Of tax liens by 00Urt judgmnt, but 0alr to
summery sales, end, further, that tax 8elaa by 8ohool dla-
trlota and other taring dlatriota   wera not ombrecod rlth-
in the aoope of auoh Artlole, but only taxaa 88108 far
atato oountJ, and olty taxes. This bolng the latest ex-
pression of the Legislature upon the Nbjoot, and bolng l
full, oompleta and adequata statute upon the aubjrot of
tax redemptloaq, end in aooordanco with tho oonatltutlonal
mandate.,it would seem to us that uador prlnofplea of atet-
utory construction too uoll oatabllshod   to roqulro tho ol-
tetloa of euthori-ties,Artloloa 7284e and 7284b Vernon's
Annotated Clrll Statutes, would bo therobr lmpl~adly ro-
peeled, and Art1010 7283, es ewmdod in 1933, would be tho
oontrolllng  atatuta upon the aubjeot. Th.iaooaolualoa la
atrengthoned by tho emerg6aoy olause of the Aot emendatory
of Artlole 7283, Revlaed Clrll Statutes, This oleuae re-
cites that %he'feOt that the cost of redaomlng land aold
.for taxes la 100s profit to the purchaser, and tho Cohetl-
tution now authoritem the L6glaleture to reduoe it, and
tho fact that it ought to be reduced speedily ror a long
needed release to the proparty owner, creates en emergency,*
e-to.
          But we find that your first question la no longer
an open one la Texas, but 18 roreolosed by the oaeo 6r RLnk-
son fs. Lorenao Independent Sahool Dlatrlot, 109 S.K. (26)
1008. Horo this doalaion turned, in part, upon the thlld-
lty of a deoree end judgment foreclosing a tax lien ror
aerteln ladependant school dlatrlgt taxoa, end provided that
tho amlo thereunder should bo subjoot *to tha rights or tho
owner, or anyone having an lnteroet ln.tho land to rcdaom
it et any time within two yeara from the date of the a610
upon payment of double the amount paid by the purchaser et
the melo.' These proYlaioaa wer6 in keeping with the terms
of Artlole 72240, Rerisod Civil Statutes, 192S, but eppol-
lent oontended the,tthe Xudgmeat should hero decreed to him
the right to redeem his 16nd under the prc@elons   of Art1016
7283, es amended by the Forty-third Legislature in 1933.
          Upon this question the court spoke es rollowa:
               Wo cannot eocedo to this Oonton-       I
          tlon. The old article 7223 mea a part
          0r section 19 or the Act or 1876, 0.
          lS2, p. 2S9, which deslt nlth aalos of
          lead for taxes by the tax oollaotora
          under summery process, and had no rerer-
          enoe to sales made under judgments or
  Bonolable R. I. Bl.d80+, Page 8       .


           foraolosuroor tax liens. Yoreover,
           that aot, Ilk8 ell other8 prior to th0
           anaotmant 0r artlole 72Wa in 19$!7,had     t
           mfemnoa to sale8 for taxer due the atate,
           obuntlsa, and oltlr8. Hone or thmt had
           any mramnoe, In 80 ier aa the mettar or
           radomptlonla aonoernad, to melee ot real
           satate under ror00i08ur8 0r tpr liens awing
           to nohool end other dlatriotaameted   tidsr
           the lewa or thr ateto. Tba aonlrtltutlonal
           prov$aion ror auoh rademptlon, artiolr 8,    \
           aaation lS, applied only to ammew sale8
           mede by tex aolleotora Srom the tar rolla
           end not to .aaleamadr under roraaloeuro 0r
           tax 11858 by court juagmanta. c1t.yor sari
           MtOnlO f. Barry, 98 Tw. Sl9, 48 8.~. 496;
           C01115856 S.W. 885. Than ia noth-
      .    ;~8in'tha late amandmanta or eithar the
               titutlon or the atetutea. artiale m,
           iihlahwould lndloeta en intention to ax-
           tend their applioatlon.* (Vndereooringaura;)
             In-the f?a?-oi Beotlon e or ~rtiola 7ef33,as
  amended, Ravlaed ClrLL statutea, 8paolSioally onlerglng the
  scope end epplioe$lon ot thtizedamptlon statute, we oannot
  806 how tha court reeched It8 conclu8ion that nothing ia
_ found in either the Constitution or auah etatuta, Art1010
  7289, to extend thair appllaatlon. We hsra heretofore ax-
  p86ed   0~   tie~a up05 th8 lrr00t or thi8 4ua05h5t, but
  theaa observationsaannot stend betom this daalalon where
  the quaatlon at iaaus wea 8qqarLly presented end deaidod.
  The judloiU department hes lp o k eaupon thla pueetloa,‘end
  lt is beyond tha prorlnor or daalro oi this department to
  disturb 8uoh holding.
            By foq eaoond quastlon you desire to be edvised if
  en w.ner or land, aold uader judgment and deoraa or rorealoaure
  for state, aounty and sahool dlatriat taxaa, aould, upon r6-
  deeming 8uCh land lntha mode and snannerprovided bf the
  statute above dlsouuesed, be raqulrad to relmbursa the purchaser
  et suoh tax sale ror such GupLor money ea eel4 purohiaar ailght
  be atxnpelladto par for dallnquant 15tam8t on state aohool
  lands to prevent rorieiture thereof.

            That e purohaser of encumbered property or iipur-
  ohaaer et an sxaoutlon or Judloial sala 18 sntltlad to proteat
  hle lntsrasf thereby eoquirsd by paying taxe8, aharge8, Oilcum-
.   .   *
                                                                                  .
                                                                                 4
                 Honorable   R. I. Blodro4, P44   9


                 breaaor;  Urn8 eta. end b4ocm4 subrogated to tha 1145 8wuring
                 auoh texea end ohergrr lto. ia undoubted law la this stab.
                 2%. 0188 Meador fe hagnor, 70 sa 1. (a) 791, 18 th4 only oe8a
                 whloh wo hero rouad axtending this lqultabl4 boatrim      or rub-
                 rogrtloa to thr pepa4nt 0r 4411nqu4at lat4r4at 05 aohool At3548,
                 ruohea inrol~ed ia the inrtent quertion. In thir oam, th4
                 Xl Pa80 Court of Civil Appaalr held thet whom the purohaasr
                 of State eohool.luid undrr en inrelid rorrolo8uro or l mort-
                 gem, peld to t%a E&et4 04rtel5 d4ii5qu45t Stat4 latorrst      05
                 acid landa, la 4rldrat good reith   to prptoot hlr tltlo,    auah
            !'   purohearr, upon thr ow54r rraot4rlng tit18 end po8848alon or
                 said lend 15 l-multibrought ror the purpo44, war, ratitl4d to
                 intoka the lqulteble prlnolplr of rubrogetlon and therrbr
                 b4ocar 8ubroget44 to tha 1145 of the Stab ror aolinquent
                 lnter48t. to the oxtiat end enount  paid bf 8uah puraha84r. But
                 w4 think it lig5irlo4at that the carrt or Citll Appeal8 r0uad
                 error  in th4 judgment or th4 trial court roqulrlng   thr ownor
                 of thr lend a a l oonditioa or having tit14 edjudgad in him,
                 to lmm4dlet*l~ per into th4 regirtry 0r th4 o~urt, ror the ben-
                 4rit end rrlmbure4nent or th4 purahemor, e orrteln 8um i50iua-
                 ing this 44liaqu45t intrnst oa rohool lands, 4xp45d.d by ada
                 puroheser while ho held thb property. Thlr holding wa8 upon
                 th4 th4ory that thfa pumha84r w61 mp ly b a d l li4n Upon the
                 land to ~4our4 the dlrburssmentrmea4 br him.'
                           Under thla euthorltr wo era OOnstreinOd to hold that
                 45 ormar or lend 8Cld u5der~judgm4at md dror4a 0r court ror
                 the texsr in queetion, a0uld not bo roquind, es a 005diti05 or
                 pro-raqulalte to tha rademption Or auah lead, to pey or rain-
                 burro the pWOhe84r et auoh aalo for dellnqu4at iaterort on
                 lahool lend8 paid by blm to tho Stete to Protrot auoh lend8
                 rr~m rorroitur4 during the r4domptAon period. Cn the oontrarye
                 tha owner would be 45titi.d to rrrrat 4 full e5d oanploto M-
                 domptloa b rollcming the lrttrr or th4 governing rodamptloa
                 8tetut., dI 8ou68.d lbovo, .payiagonly the amount thanid r.-
                 quind.
                           But th4 purchaser et l tax ma14 i8 not rom44ilo48 ror
                 equity will not 4tend by to 8e4 tta ownor unjustly onriohod by
                 his own dollaquonoy, Por while the owner mev roaoquiro him
                 property b7 otxriplylng
                                       with th4 oondltlonr,end paying the emcunt
                 84t rorth in th4 lpslloeble r4demption rtatuto, n4?4Xth41488
                 auoh land will rrturn to him ohargod with thr 8tat0'8 lion for
                 dellaqurnt intar48t 05 auoh lend. TO this lien the purohaser
                 et tax ralo ha8 b4oOm4 4ubrogat.d by tirtu4 or him paymant or
                 much lat4nrt to the Etato, not a8 l m4ro roluatrrr  bu,tto
..-.                                                            ..---
                                                                                 s
 HoaoreblaII. 'I. Blodaoe,    Peg6 10


 prot4at him lntmvrt la      the   1-d   duringtha        rea4aptioa   porlod,
 454 thla lha 18 mbjoot       to laforoamoat    through        tha  proper
 $l~lol.l 4h.55.u.

 quaatlc58
                                                Tour8 very          truly




                                           BY             at   Y.    twit, m
                                                                    Aaaiatukt




                                                     APPROVED
                                                     oplnfoa
                                                  ommltt.0
                                    ._
                                                  Br RW'
                                                    -